Case 1:20-cv-00063-SPW Document9 Filed 06/04/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

RASHELL RUFF AND SHAWN RUFF, Cause No: CV 20-63-BLG-SPW
Plaintiffs,

V. ORDER OF DISMISSAL WITH
PREJUDICE
ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY and JOHN
DOE,

Defendants.

 

 

 

 

Pursuant to the parties’ Joint Stipulation for Dismissal with Prejudice (Doc.
8), and for good cause being shown,

IT IS HEREBY ORDERED that this action is DISMISSED WITH
PREJUDICE, the parties each to bear their own costs and attorneys’ fees.

Pf IS FURTHER ORDERED that the preliminary pretrial conference set for
Monday, July 6, 2020 at 1:00 p.m. and all deadlines associated therewith are

VACATED.
Case 1:20-cv-00063-SPW Document 9 Filed 06/04/20 Page 2 of 2

The Clerk of Court . directed to notify the parties of the making of this Order.

DATED this yt _Y day of June, 2020.

 

Leva 6 Lhe
SUSAN P. WATTERS
United States District Judge
